EXECUTIVE SEVERANCE AGREEMENT

THIS EXECUTIVE SEVERANCE AGREEMENT (this “Agreement”) by and among Constant
Contact, Inc., a Delaware corporation (the “Company”), and David Gilbertson (the
“Executive”) is made as of October 25, 2011 (the “Effective Date”). Except where
the context otherwise requires, the term “Company” shall include each of
Constant Contact, Inc. and any of its present or future parent, subsidiary or
other affiliated companies.

WHEREAS, the Company desires to retain the services of the Executive and, in
order to do so, is entering into this Agreement in order to provide compensation
to the Executive in the event the Executive’s employment with the Company is
terminated under certain circumstances;

NOW, THEREFORE, as an inducement for and in consideration of the Executive’s
remaining in the Company’s employ, the Company agrees that the Executive shall
receive the severance benefits set forth in this Agreement in the event the
Executive’s employment with the Company is terminated under the circumstances
described below.

1. Key Definitions.

1.1. “Cause” means (a) the Executive’s willful misconduct, (b) the Executive’s
material failure to perform the Executive’s reasonably-assigned duties and
responsibilities to the Company, (c) any breach by the Executive of any
provision of any employment, consulting, advisory, nondisclosure,
non-competition or other similar agreement between the Company and the Executive
or any of the Company’s written policies or procedures, including, but not
limited to, the Company’s Code of Business Conduct and Ethics and its written
policies and procedures regarding sexual harassment, computer access and insider
trading), or (d) the Executive’s conviction of, or plea of guilty or nolo
contendere to, (i) any felony or (ii) with respect to the Executive’s
employment, any misdemeanor that is materially injurious to the Company, in each
case (a) through (d), as determined by the Company’s Board of Directors (the
“Board”) in accordance with Section 5.1, which determination shall be
conclusive. The Executive’s employment shall be considered to have been
terminated for Cause if the Board determines, within 30 days after the
termination of the Executive’s employment, that termination for Cause would have
been warranted.

1.2. “Code” means the Internal Revenue Code of 1986, as amended.

1.3. “Disability” means the Executive’s absence from the full-time performance
of the Executive’s duties with the Company for 180 consecutive calendar days as
a result of incapacity due to mental or physical illness which is determined to
be total and permanent by a physician selected by the Company or its insurers
and acceptable to the Executive or the Executive’s legal representative.

1.4. “Good Reason” means the occurrence, without the Executive’s written
consent, of any of the following events or circumstances:

(a) a material diminution in the Executive’s authority, duties or
responsibilities, as in effect as of the Effective Date;

(b) a material diminution in the Executive’s base salary as in effect on the
Effective Date or as the same was or may be increased thereafter from time to
time except to the extent that such reduction affects all executive officers of
the Company to a comparable extent;

 



--------------------------------------------------------------------------------

(c) a material change by the Company in the geographic location at which the
Executive performs the Executive’s principal duties for the Company; or

(d) any action or inaction by the Company that constitutes a material breach of
this Agreement.

Notwithstanding the occurrence of any event or circumstance described in the
foregoing clauses (a) through (d) of this Section 1.4 or anything else to the
contrary in this Agreement, no such event or circumstance shall be deemed to
constitute Good Reason (and no termination of employment by the Executive in
connection therewith shall constitute a termination for Good Reason) unless
(x) no later than 90 days after the first occurrence of such event or
circumstance, the Executive shall have delivered to the Company a Notice of
Termination that (in addition to satisfying the requirements of Section 3.2)
specifies that the Executive is terminating the Executive’s employment with the
Company for Good Reason and describes in reasonable detail the event or
circumstance alleged to constitute Good Reason and (y) the Company fails to
fully correct such event or circumstance within the 30-day period following the
date of delivery of such Notice of Termination. If the Company does not fully
correct such event or circumstance during the 30-day cure period contemplated by
the foregoing clause (y), the Notice of Termination for Good Reason given by the
Executive shall become effective, and the Executive’s employment will end, on
the later of such 30th day or the Date of Termination specified in such Notice
of Termination.

2. Term of Agreement. This Agreement, and all rights and obligations of the
parties hereunder, shall take effect upon the Effective Date and shall terminate
upon the fulfillment by the Company of its obligations under this Agreement
following a termination of the Executive’s employment (the “Term”).

3. Employment Status; Termination of Employment.

3.1. Not an Employment Contract. The Executive acknowledges that this Agreement
does not constitute a contract of employment or impose on the Company any
obligation to retain the Executive as an employee and that this Agreement does
not prevent the Company or the Executive from terminating the Executive’s
employment at any time.

3.2. Termination of Employment.

(a) Any termination of the Executive’s employment by the Company or by the
Executive (other than due to the death of the Executive) shall be communicated
by a written notice to the other party hereto (the “Notice of Termination”),
given in accordance with Section 7.1. Any Notice of Termination shall:

(i) indicate the specific termination provision (if any) of this Agreement
relied upon by the party giving such notice,

(ii) to the extent applicable (including as set forth in the last paragraph of
Section 1.4), set forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Executive’s employment under the
provision so indicated,

 

2



--------------------------------------------------------------------------------

(iii) specify the Date of Termination (as defined below), and

(iv) if a Notice of Termination for Good Reason, otherwise comply with the last
paragraph of Section 1.4.

(b) Subject to the last paragraph of Section 1.4 in the case of the Executive’s
resignation for Good Reason, the effective date of an employment termination
(the “Date of Termination”) shall be the close of business on the date specified
in the Notice of Termination (which date may not be less than 15 days or more
than 120 days after the date of delivery of such Notice of Termination, provided
that the Company may require the Executive to refrain from working at his or her
office during the notice period), in the case of a termination other than one
due to the Executive’s death, or the date of the Executive’s death, as the case
may be; provided, however, that if the Executive is resigning the Executive’s
employment other than for Good Reason, the Company may elect to accept such
resignation prior to the date specified in the Executive’s notice and the Date
of Termination shall be the date the Company notifies the Executive of such
acceptance.

(c) Except as set forth in the last paragraph of Section 1.4, the failure by the
Executive or the Company to set forth in the Notice of Termination any fact or
circumstance that contributes to a showing of Good Reason or Cause shall not
waive any right of the Executive or the Company, respectively, hereunder or
preclude the Executive or the Company, respectively, from asserting any such
fact or circumstance in enforcing the Executive’s or the Company’s rights
hereunder.

4. Benefits to Executive.

4.1. Termination Without Cause or Resignation for Good Reason. If the
Executive’s employment with the Company is terminated by the Company (other than
for Cause, Disability or death) or the Executive resigns for Good Reason during
the Term, then the Executive shall be entitled to the following benefits,
subject to compliance, where applicable, with the requirements in Section 4.4
below regarding release of claims, the Company shall:

(a) pay to the Executive in a lump sum (i) any unpaid base salary of the
Executive, (ii) any accrued but unused and unpaid vacation pay of the Executive,
(iii) any earned and unpaid bonuses of the Executive, and (iv) the amount of any
unpaid compensation previously deferred by the Executive (together with any
accrued interest or earnings thereon) (provided that this clause (iv) shall not
cause accelerated payment of amounts subject to Section 409A (as defined below)
if not provided for under the terms by which such amounts were or are deferred),
in each case of clauses (i) through (iv) through the Date of Termination
(collectively, the “Accrued Obligations”);

(b) continue to provide to the Executive in accordance with the Company’s
ordinary payroll practices, the Executive’s base salary for a period of time
after the Date of Termination equal to 12 months (the “Severance Period”), with
payments beginning as provided in 4.4 below;

(c) if and while the Executive and his or her family qualifies for and elects to
participate in continuation health coverage under Section 4980B of the Code
(“COBRA”), the Company will continue to pay the share of the premium for such
coverage that it pays for active and similarly-situated employees who receive
the same type of coverage until

 

3



--------------------------------------------------------------------------------

the earlier of (i) the end of the Severance Period or (ii) the date the
Executive’s COBRA continuation coverage expires, unless the Company’s providing
payments for COBRA will violate the nondiscrimination requirements of applicable
law, in which case this benefit will not apply; and

(d) to the extent not previously paid or provided, the Company shall timely pay
or provide to the Executive any other amounts or benefits required to be paid or
provided or which the Executive is eligible to receive following the Executive’s
termination of employment under any plan, program, policy, practice, contract or
agreement of the Company (collectively, the “Other Benefits”).

4.2. Termination for Cause; Resignation Without Good Reason; Termination for
Death or Disability. If the Company terminates the Executive’s employment with
the Company for Cause, the Executive voluntarily resigns other than for Good
Reason, or if the Executive’s employment with the Company is terminated by
reason of the Executive’s death or Disability, in each case during the Term,
then the Company shall pay the Executive (or the Executive’s estate, if
applicable), in a lump sum in cash within 30 days after the Date of Termination
(or such earlier date as required by applicable law), the Accrued Obligations.
In addition, the Company shall comply with the terms of any plan or program
under which the Executive previously deferred compensation and will timely pay
or provide to the Executive (or the Executive’s estate, if applicable) the Other
Benefits to which the Executive remains eligible under such termination of
employment.

4.3. Payments Subject to Section 409A.

(a) Subject to this Section 4.3, payments or benefits under Section 4.1 shall
begin only upon the date of a “separation from service” of the Executive
(determined as set forth below) that occurs on or after the termination of the
Executive’s employment. The following rules shall apply with respect to
distribution of the payments and benefits, if any, to be provided to the
Executive under Section 4.1:

(i) It is intended that each installment of the payments and benefits provided
under Section 4.1 shall be treated as a separate “payment” for purposes of
Section 409A of the Code and the guidance issued thereunder (“Section 409A”).
Neither the Company nor the Executive shall have the right to accelerate or
defer the delivery of any such payments or benefits except to the extent
specifically permitted or required by Section 409A.

(ii) If, as of the date of the “separation from service” of the Executive from
the Company, the Executive is not a “specified employee” (within the meaning of
Section 409A), then each installment of the payments and benefits shall be made
on the dates and terms set forth in Section 4.1.

(iii) If, as of the date of the “separation from service” of the Executive from
the Company, the Executive is a “specified employee” (within the meaning of
Section 409A), then:

(A) Each installment of the severance payments and benefits due under
Section 4.1 that, in accordance with the dates and terms set forth herein, will
in all circumstances, regardless of when the separation from service occurs, be
paid within the short-term deferral period (as defined in Section 409A) shall be
treated as a short-term deferral within the meaning of Treasury Regulation
Section 1.409A-1(b)(4) to the maximum extent permissible under Section 409A; and

 

4



--------------------------------------------------------------------------------

(B) Each installment of the payments and benefits due under Section 4.1 that is
not described in Section 4.3(a)(iii)(A) and that would, absent this subsection,
be paid within the six-month period following the “separation from service” of
the Executive from the Company shall not be paid until the date that is six
months and one day after such separation from service (or, if earlier, the
Executive’s death), with any such installments that are required to be delayed
being accumulated during the six-month period and paid in a lump sum on the date
that is six months and one day following the Executive’s separation from service
and any subsequent installments, if any, being paid in accordance with the dates
and terms set forth herein; provided, however, that the preceding provisions of
this sentence shall not apply to any installment of payments and benefits if and
to the maximum extent that that such installment is deemed to be paid under a
separation pay plan that does not provide for a deferral of compensation by
reason of the application of Treasury Regulation 1.409A-1(b)(9)(iii) (relating
to separation pay upon an involuntary separation from service). Any installments
that qualify for the exception under Treasury Regulation
Section 1.409A-1(b)(9)(iii) must be paid no later than the last day of the
Executive’s second taxable year following his taxable year in which the
separation from service occurs.

(b) The determination of whether and when a separation from service of the
Executive from the Company has occurred shall be made in a manner consistent
with, and based on the presumptions set forth in, Treasury Regulation
Section 1.409A-1(h). Solely for purposes of this Section 4.3(b), “Company” shall
include all persons with whom the Company would be considered a single employer
as determined under Treasury Regulation Section 1.409A-1(h)(3).

(c) All reimbursements and in-kind benefits provided under this Agreement shall
be made or provided in accordance with the requirements of Section 409A to the
extent that such reimbursements or in-kind benefits are subject to Section 409A,
including, where applicable, the requirements that (i) any reimbursement is for
expenses incurred during the Executive’s lifetime (or during a shorter period of
time specified in this Agreement), (ii) the amount of expenses eligible for
reimbursement during a calendar year may not affect the expenses eligible for
reimbursement in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred, and (iv) the right to reimbursement
is not subject to set off or liquidation or exchange for any other benefit.

(d) Notwithstanding anything herein to the contrary, the Company shall have no
liability to the Executive or to any other person if the payments and benefits
provided in this Agreement that are intended to be exempt from or compliant with
Section 409A are not so exempt or compliant.

4.4. Release. The obligation of the Company to make the payments to the
Executive under Section 4.1 above (other than under Section 4.1(a)) is
conditioned upon the Executive’s signing a release of claims in the form then
provided by the Company (the “Employee Release”) and upon the Employee Release’s
becoming effective in accordance with its terms within 60 days following the
Date of Termination (the “Effective Release Date”). Payment will be made or
commence as of the later of the first payroll beginning after the

 

5



--------------------------------------------------------------------------------

Effective Release Date and the period provided in Section 4.3, provided that if
the 60-day deadline for the effectiveness of the Employee Release ends in the
calendar year following the Date of Termination, then such payments and benefits
will begin or be paid no earlier than January 1 of such subsequent calendar
year.

4.5. Mitigation. The Executive shall not be required to mitigate the amount of
any payment or benefits provided for in this Section 4 by seeking other
employment or otherwise. Further, the amount of any payment or benefits provided
for in this Section 4 shall not be reduced by any compensation earned by the
Executive as a result of employment by another employer, by retirement benefits,
by offset against any amount claimed to be owed by the Executive to the Company
or otherwise.

5. Disputes.

5.1. Settlement of Disputes. All claims by the Executive for benefits under this
Agreement shall be directed to and determined by the Board, which determination
shall be conclusive, and shall be in writing in accordance with Section 7.1. Any
denial by the Board of a claim for benefits under this Agreement shall be
delivered to the Executive in writing in accordance with Section 7.1 and shall
set forth, in reasonable detail, the reasons for the denial and the provisions
of this Agreement relied upon. The Board shall afford a reasonable opportunity
to the Executive for a review of the decision denying a claim. Any further
dispute or controversy arising under or in connection with this Agreement shall
be resolved in accordance with Section 5.2 below.

5.2. Consent to Jurisdiction. The Executive hereby irrevocably and
unconditionally (i) consents to the exclusive jurisdiction of the courts of the
Commonwealth of Massachusetts and the United States of America located in the
Commonwealth of Massachusetts for any actions, suits or proceedings arising out
of or relating to this Agreement and consents to service of process in
accordance with Section 7.1 in any such action, suit or proceeding, (ii) waives
any objection to the laying of venue of any such action, suit or proceeding in
the courts of the Commonwealth of Massachusetts or the United States of America
located in the Commonwealth of Massachusetts, and (iii) agrees not to plead or
claim in any such court that any such action, suit or proceeding brought in any
such court has been brought in an inconvenient forum.

6. Successors.

6.1. Successor to the Company. The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company to expressly assume
and agree to perform this Agreement to the same extent that the Company would be
required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as defined above and any successor
to its business or assets as aforesaid which assumes and agrees to perform this
Agreement, by operation of law or otherwise, except where the context otherwise
requires.

6.2. Successor to Executive. This Agreement shall inure to the benefit of and be
enforceable by the Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If the
Executive should die while any

 

6



--------------------------------------------------------------------------------

amount would still be payable to the Executive or the Executive’s family
hereunder if the Executive had continued to live, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Agreement to the executors, personal representatives or administrators of the
Executive’s estate.

7. Notice.

7.1. All notices, instructions and other communications given hereunder or in
connection herewith shall be in writing. Any such notice, instruction or
communication shall be sent either (a) by registered or certified mail, return
receipt requested, postage prepaid, or (b) prepaid via a reputable nationwide
overnight courier service, in each case addressed to: (i) if to the Company, to
the Company’s then-current principal executive offices, attention: General
Counsel and (ii) if to the Executive, to the Executive at the Executive’s
address indicated on the personnel records of the Company (or to such other
address as either the Company or the Executive may have furnished to the other
in writing in accordance herewith).

7.2. Any such notice, instruction or communication shall be deemed to have been
delivered five business days after it is sent by registered or certified mail,
return receipt requested, postage prepaid, or one business day after it is sent
via a reputable nationwide overnight courier service. Either party may give any
notice, instruction or other communication hereunder using any other means, but
no such notice, instruction or other communication shall be deemed to have been
duly delivered unless and until it actually is received by the party for whom it
is intended.

8. Miscellaneous.

8.1. Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

8.2. Governing Law. The validity, interpretation, construction and performance
of this Agreement shall be governed by the internal laws of the Commonwealth of
Massachusetts, without regard to conflicts of law principles.

8.3. Waivers. No waiver by the parties at any time of any breach of, or
compliance with, any provision of this Agreement to be performed by the other
shall be deemed a waiver of that or any other provision at any subsequent time.

8.4. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original but all of which together shall constitute one
and the same instrument.

8.5. Tax Withholding. Any payments provided for hereunder shall be paid reduced
by any applicable tax withholding required under federal, state or local law.

8.6. Entire Agreement. This Agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein and supersedes
all prior agreements, promises, covenants, arrangements, communications,
representations or warranties, whether oral or written, by any officer, employee
or representative of any party hereto in respect of the subject matter contained
herein; and any prior agreement of the parties hereto in respect of

 

7



--------------------------------------------------------------------------------

the subject matter contained herein is hereby terminated and cancelled. Nothing
in this Agreement shall modify, amend or alter, in any manner, any stock option,
restricted stock or other equity incentive arrangement or any non-disclosure,
non-competition, non-solicitation, assignment-of-invention, or any similar
agreement, to which the Executive is a party. The Executive shall not be
entitled to any severance or similar benefits in excess of the benefits the
Executive is owed under this Agreement. To the extent that, at the time of
termination of the Executive’s employment, any laws or regulations of the United
States or of any state thereof would provide for the payment of severance or a
similar benefit in addition to, or in excess of, the amounts the Executive would
otherwise be owed under this Agreement, the benefits that the Executive is owed
under this Agreement shall be reduced to an amount such that the sum of such
reduced amount and the amount the Executive is entitled to receive pursuant to
any such laws or regulations is equal to the amount that would have been payable
under this Agreement but for the operation of this sentence.

8.7. Amendments. This Agreement may be amended or modified only by a written
instrument executed by the Company and the Executive.

8.8. Executive’s Acknowledgements. The Executive acknowledges that the Executive
(a) has read this Agreement; (b) has been represented in the preparation,
negotiation, and execution of this Agreement by legal counsel of the Executive’s
own choice or has voluntarily declined to seek such counsel; (c) understands the
terms and consequences of this Agreement; and (d) understands that the Company’s
outside and in-house counsel are acting as counsel to the Company in connection
with the transactions contemplated by this Agreement, and are not acting as
counsel for the Executive.

8.9. Usage. All references herein to “Sections” shall be deemed to be references
to Sections of this Agreement unless the context shall otherwise require.

[Signature Page Follows]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the Effective Date.

 

COMPANY:

CONSTANT CONTACT, INC.

By:

 

/s/ Robert D. Nicoson

Name:

  Robert D. Nicoson

Title:

  Chief Human Resources Officer

EXECUTIVE:

Signature:

 

/s/ David Gilbertson

Name:

  David Gilbertson

 

9